DETAILED ACTION
Applicant's submission filed on 23 December 2020 has been entered.  Claims 1, 9 are currently amended; claim 2-4, 7, 8, 10-12, 15, and 16 are previously presented; claims 5, 6, 13, 14 are cancelled; no claims have been added.  Claims 1-4, 7-12, 15, and 16 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro et al. (US 2012/0076118 A1), hereafter referred Montemurro, in view of Gong et al. (US 2009/0109855 A1), hereafter referred Gong, in view of Crandall et al. (US 2006/0072502 A1), hereafter referred Crandall, in view of Sinivaara et al. (US 2004/0137908 A1), hereafter referred Sinivaara, further in view of Rai et al. (US 2013/0053047 A1), hereafter referred Rai.  Montemurro and Sinivaara were cited in applicant’s IDS filed 4 June 2019.  

Regarding claim 1, Montemurro teaches an apparatus for connecting to a local area communication resource (Montemurro, Fig. 1 and 5, [0023]; wireless terminal 114 communicates with the APs 104a-c), the apparatus comprising:
a local area communication circuit; and
a processor (Montemurro, Fig. 5, [0050]; the wireless terminal 114 includes a processor 502) configured to:
receive automatic connection support-related information (Montemurro, [0016]-[0018]; the wireless terminal can store the network capability information of each WLAN to a profile which includes joining the WLAN using an automatic mode or not) from a plurality of access points (Montemurro, [0016]; ANQP exchange involves the wireless terminal querying a WLAN access point, where the wireless terminal obtains information from WLANs.  The examiner contends that WLANs suggests more than one access point have the ANQP exchange with the wireless terminal), 
(Montemurro, [0018]; the example wireless terminal of a portable music player with a stored network capabilities profile received from APs identifies and joins the WLAN hotspot after it has determined a minimum quantity of matches with network capabilities available via the WLAN hotspot), and
perform, through the local area communication circuit, a local area communication with the selected first access point (Montemurro, [0023]; the wireless terminal 114 that communicates with the APs is provided with a station (STA), which is the interface or component, such as a network adapter or network interface card, that connects to a wireless medium).
Montemurro does not expressly teach receive access point connection-related information, including basic service set (BSS) link information;
receive connection information including link information of an external network from an information server connected to each of the at least one access point, and
identify one or more access points with a channel load rate lower than a predetermined standard channel load rate from among the at least one access point, wherein the channel load rate is included in the BSS link information included in the access point connection-related information corresponding to each of the at least one access point.
However, Gong teaches receive access point connection-related information, including basic service set (BSS) link information (Gong, Fig. 4, [0055]; parent, child, and 1 hop neighbor lists are acquired for each access point and transmitted to the controller);
receive connection information including link information of an external network from an information server connected to each of the at least one access point (Gong, Fig. 4, [0060]; channels can be assigned based on the traffic load and the percentage of the medium shared with external networks (or other external interferers), where the following cost function is minimized to choose the channel), and
identify one or more access points with a channel load rate lower than a predetermined standard channel load rate from among the at least one access point, wherein the channel load rate is included in the BSS link information included in the access point connection-related information corresponding to each of the at least one access point (Gong, [0044]-[0046]; channel assignments are adjusted based on traffic loading by the given equations, where load balancing is used to improve network capacity, such that frequent buffer overflows results in the node being assigned to a channel with fewer contending nodes or some of its children can be moved to different parents).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro to include the above recited limitations as taught by Gong in order to improve network capacity (Gong, [0046]).
Montemurro in view of Gong does not expressly teach identify the one or more access points with a download speed of the external network, wherein the download speed is included in the link information of the external network.
(Crandall, Fig. 2, [0022]; each AP collects traffic load information of itself and neighboring APs, where the traffic load information includes throughput information and a number of WLAN stations associated with each AP at a current time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong to include the above recited limitations as taught by Crandall in order to adapt to changes in the network (Crandall, [0034]).
While Montemurro teaches the selection of an access point depends on the Received Signal Strength Indication (RSSI) information, Montemurro in view of Gong further in view of Crandall does not expressly teach select a first access point with a maximum Received Signal Strength Indication (RSSI) information from among the one or more access points.
However, Sinivaara suggests it is well known in the art to select a first access point with a maximum Received Signal Strength Indication (RSSI) information from among the one or more access points (Sinivaara, [0006]; the terminal determines and stores a parameter termed a RSSI and selects the access point with the maximum RSSI, provided that the access point fulfills other requirements set by the terminal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong further in view of (Sinivaara, [0006]).
Montemurro in view of Gong in view of Crandall further in view of Sinivaara does not expressly teach one attribute is a download speed higher than a predetermined standard download speed.
However, Rai teaches one attribute is a downlink speed higher than a predetermined standard download speed (Rai, [0035]; the predefined threshold value can specify minimum requirements for communication to be satisfactory, which can include uplink and/or downlink rate).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Montemurro in view of Gong in view of Crandall further in view of Sinivaara to include the above recited limitations as taught by Rai in order to identify coverage as poor/weak/sufficient/or reliable (Rai, [0035]).

Regarding claim 9, Montemurro teaches a method for connecting to a local area communication resource (Montemurro, Fig. 1 and 5, [0023]; wireless terminal 114 communicates with the APs 104a-c), the method comprising:
receiving automatic connection support-related information (Montemurro, [0016]-[0018]; the wireless terminal can store the network capability information of each WLAN to a profile which includes joining the WLAN using an automatic mode or not.  The examiner contends that the automatic connection support-related information is a subset of the access point connection-related information, that is for instance if the access point is a WLAN hotspot, then automatic connection is supported as described in Montemurro) from a plurality of access points (Montemurro, [0016]; ANQP exchange involves the wireless terminal querying a WLAN access point, where the wireless terminal obtains information from WLANs.  The examiner contends that WLANs suggests more than one access point have the ANQP exchange with the wireless terminal);
identifying at least one access point as being an access point capable of supporting automatic connection from among the plurality of access points based on the automatic connection support-related information (Montemurro, [0018]; the example wireless terminal of a portable music player with a stored network capabilities profile received from APs identifies and joins the WLAN hotspot after it has determined a minimum quantity of matches with network capabilities available via the WLAN hotspot); and
performing a local area communication with the selected access point (Montemurro, [0023]; the wireless terminal 114 that communicates with the APs is provided with a station (STA), which is the interface or component, such as a network adapter or network interface card, that connects to a wireless medium). 
Montemurro does not expressly teach receiving access point connection-related information, including basic service set (BSS) link information;
receiving connection information including link information of an external network from an information server connected to each of the at least one access point, and
identifying one or more access points with a channel load rate lower than a predetermined standard channel load rate from among the at least one access point, 
However, Gong teaches receiving access point connection-related information, including basic service set (BSS) link information (Gong, Fig. 4, [0055]; parent, child, and 1 hop neighbor lists are acquired for each access point and transmitted to the controller);
receiving connection information including link information of an external network from an information server connected to each of the at least one access point (Gong, Fig. 4, [0060]; channels can be assigned based on the traffic load and the percentage of the medium shared with external networks (or other external interferers), where the following cost function is minimized to choose the channel), and
identifying one or more access points with a channel load rate lower than a predetermined standard channel load rate from among the at least one access point, wherein the channel load rate is included in the BSS link information included in the access point connection-related information corresponding to each of the at least one access point (Gong, [0044]-[0046]; channel assignments are adjusted based on traffic loading by the given equations, where load balancing is used to improve network capacity, such that frequent buffer overflows results in the node being assigned to a channel with fewer contending nodes or some of its children can be moved to different parents).
(Gong, [0046]).
Montemurro in view of Gong does not expressly teach identifying the one or more access points with a download speed of the external network, wherein the download speed is included in the link information of the external network.
However, Crandall teaches identifying the one or more access points with a download speed of the external network, wherein the download speed is included in the link information of the external network (Crandall, Fig. 2, [0022]; each AP collects traffic load information of itself and neighboring APs, where the traffic load information includes throughput information and a number of WLAN stations associated with each AP at a current time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong to include the above recited limitations as taught by Crandall in order to adapt to changes in the network (Crandall, [0034]).
While Montemurro teaches the selection of an access point depends on the Received Signal Strength Indication (RSSI) information, Montemurro in view of Gong further in view of Crandall does not expressly teach selecting a first access point with a maximum Received Signal Strength Indication (RSSI) information from among the one or more access points.
However, Sinivaara suggests it is well known in the art to selecting a first access point with a maximum Received Signal Strength Indication (RSSI) information from (Sinivaara, [0006]; the terminal determines and stores a parameter termed a RSSI and selects the access point with the maximum RSSI, provided that the access point fulfills other requirements set by the terminal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong further in view of Crandall to include the above recited limitations as taught by Sinivaara in order to provide the best quality of service (Sinivaara, [0006]).
Montemurro in view of Gong in view of Crandall further in view of Sinivaara does not expressly teach one attribute is a download speed higher than a predetermined standard download speed.
However, Rai teaches one attribute is a downlink speed higher than a predetermined standard download speed (Rai, [0035]; the predefined threshold value can specify minimum requirements for communication to be satisfactory, which can include uplink and/or downlink rate).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Montemurro in view of Gong in view of Crandall further in view of Sinivaara to include the above recited limitations as taught by Rai in order to identify coverage as poor/weak/sufficient/or reliable (Rai, [0035]).

Regarding claims 3 and 11, Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai teaches the apparatus and method of claims 1 (Montemurro, [0024]; if a subscription service provider associated with the external network only allows access by subscribers to its services is part of the network capabilities of the external network).

Claims 2, 5, 7, 8, 10, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai as applied to claims 1 and 9 above, and further in view of Murty et al. (US 2008/0320108 A1), hereafter referred Murty.  Murty was cited in applicant’s IDS filed 4 June 2019.

Regarding claims 2 and 10, Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai teaches the apparatus and method of claims 1 and 9.  Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai does not expressly teach wherein the BSS link information includes a channel load rate of a corresponding access point and a number of portable terminals connected to the corresponding access point.
However, Murty teaches wherein the BSS link information includes a channel load rate of a corresponding access point (Murty, [0087]; the load on an AP exceeds a certain designated threshold) and a number of portable terminals connected to the (Murty, [0020]; to coordinate the client-to-AP mapping for each AP for maximizing the throughput capacity by intelligently mapping half of the client devices to each AP in the example given where there are two APs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai to include the above recited limitations as taught by Murty in order to allow the central management module can be distributed over multiple locations and performed in a distributed fashion by one or more of the APs (Murty, [0036]).

Regarding claims 7 and 15, Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai teaches the apparatus and method of claims 1 and 9.  Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai does not expressly teach wherein the processor is further configured to select a second access point from among the at least one access point based on the channel load rate included in the BSS link information corresponding to each of the at least one access point, a transmission speed included in the link information of the external network included in the connection information, and RSSI information corresponding to each of the at least one access point.
However, Murty teaches wherein the processor is further configured to select a second access point from among the at least one access point based on the channel load rate included in the BSS link information corresponding to each of the at least one access point (Murty, [0087]; the load on an AP exceeds a certain designated threshold), a transmission speed (Murty, [0098]; the ExpectedRate) included in the link information of the external network included in the connection information, and RSSI information corresponding to each of the at least one access point (Murty, [0095]; the APs in the group are selected based on the RSSI exceeding a certain signal strength threshold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai to include the above recited limitations as taught by Murty in order to allow the central management module can be distributed over multiple locations and performed in a distributed fashion by one or more of the APs (Murty, [0036]).

Regarding claims 8 and 16, Montemurro in view of Gong in view of Crandall in view of Sinivaara in view of Rai further in view of Murty teaches the apparatus and method of claims 7 and 15.  Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai does not expressly teach wherein the processor is further configured to estimate a transmission speed corresponding to each of the at least one access point based on the channel load rate and the RSSI information, identify at least one final transmission speed based on the estimated transmission speed and the transmission speed included in the link information of the external network, and select the second access point with a maximum final transmission speed from among the at least one access point.
(Murty, [0098]; the ExpectedRate can be calculated by tracking all broadcast packets it received from other APs, recording the RSSI and the particular data rate for each packet), identify at least one final transmission speed based on the estimated transmission speed and the transmission speed included in the link information of the external network (Murty, [0098] and [0099]; the rate map is an approximate relationship between RSSI and data rate and can be used in the load balancing policies), and select the second access point with a maximum final transmission speed from among the at least one access point (Murty, [0106]; the destination AP associated with the most enhanced throughput capacity can easily be identified and selected).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai to include the above recited limitations as taught by Murty in order to allow the central management module can be distributed over multiple locations and performed in a distributed fashion by one or more of the APs (Murty, [0036]).

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai as applied to claims 1 and 9 above, and further in view of Dravida .

Regarding claims 4 and 12, Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai teaches the apparatus and method of claims 1 and 9.  Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai does not expressly teach wherein a plurality of external networks connected to the plurality of access points are provided by different service providers.
However, Dravida discloses that it is well-known in the art wherein a plurality of external networks connected to the plurality of access points are provided by different service providers (Dravida, [0062]; retail establishments may have access points that are maintained by the same or different service providers).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Montemurro in view of Gong in view of Crandall in view of Sinivaara further in view of Rai to include the above recited limitations as disclosed by Dravida in order to obtain the precise or an approximate location of the user (Dravida, [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416